TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00809-CR


Tommy Lynn Drake, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 2002-115, HONORABLE FRED R. CLARK, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record in this cause was originally due December 16, 2002.  On March
14, 2003, this Court ordered the district court to direct the preparation of the reporter's record at no
cost to appellant and set the deadline for filing the record at April 25, 2003.  The record has not been
received.
The court reporter for the 274th District Court, Ms. Liche M. Cavazos, is ordered to
tender the reporter's record for filing no later than June 20, 2003.  If she fails to comply with this
order, she will be ordered to show cause why she should not be held in contempt.
It is ordered May 27, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish